417 So.2d 1162 (1982)
Michael Maurice MASSEY, Appellant,
v.
STATE of Florida, Appellee.
No. AI-366.
District Court of Appeal of Florida, First District.
August 13, 1982.
Michael Allen, Public Defender, Nancy A. Daniels, Asst. Public Defender, Tallahassee, for appellant.
Jim Smith, Atty. Gen., and Carolyn M. Snurkowski, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
This appeal is dismissed because no direct appeal lies from a judgment and sentence based on a guilty plea, Rule 9.140(b), Fla.R. App.P., and because appellant failed to make a prior motion to withdraw his guilty plea in the court below. Robinson v. State, 373 So.2d 898 (Fla. 1979). This dismissal is, however, without prejudice to appellant's filing an appropriate motion for post-conviction relief, pursuant to Rule 3.850, Fla.R. Crim.P. See, Graff v. State, 389 So.2d 333 (Fla. 5th DCA 1980); Counts v. State, 376 So.2d 59 (Fla. 2nd DCA 1979); Honeycutt v. State, 359 So.2d 503 (Fla. 2nd DCA 1978).
DISMISSED.
ROBERT P. SMITH, Jr., C.J., and LARRY G. SMITH and WENTWORTH, JJ., concur.